          Case 1:19-cv-06374-LLS Document 13 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEHAN ZEB MIR, MD,

                                Plaintiff,

                    -against-                                   1:19-CV-6374 (LLS)

 HOWARD ZUCKER, M.D., Current                                   CIVIL JUDGMENT
 Commissioner N.Y. Department of Health-In
 Individual & Official Capacity, et al.,

                                Defendants.

       Pursuant to the order issued April 28, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s federal claims for failure to state a claim on which relief may be granted and

as frivolous. The Court declines to consider, under its supplemental jurisdiction, any of

Plaintiff’s claims brought under state law. 28 U.S.C. § 1367(c)(3).

       Plaintiff has consented to electronic service of Court documents. (ECF 9.)

SO ORDERED.

 Dated:   April 29, 2020
          New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
